EXHIBIT 10.12

IRREVOCABLE PROXY

 

The undersigned, being the legal and beneficial holder of shares of 11,233,200
shares of common stock and 91,666 shares of Series A Convertible Preferred Stock
of Monarch America, Inc., a Nevada corporation (the “Company”), hereby
irrevocably (to the fullest extent permitted by law) appoints and constitutes
Eric Hagen and John Hunt, acting together, the attorney and proxy of the
undersigned with full power of substitution and resubstitution, to the fullest
extent of the undersigned’s rights with respect to all the shares of the Company
owned of record and beneficially by the undersigned, and any and all other
interests or securities issued or issuable in respect thereof on or after the
date hereof or which the undersigned may acquire after the date hereof,
including without limitation, the shares of common stock of the Company issuable
upon conversion of the Series A Convertible Preferred Stock (collectively, the
“Shares”).  Upon the execution hereof, all prior proxies given by the
undersigned with respect to any of the Shares are hereby revoked, and the
undersigned agrees that no subsequent proxies will be given with respect to any
of the Shares.

 

This proxy is irrevocable and coupled with an interest. This proxy shall remain
in full force and effect for 7 years after the date hereof.

 

The attorney and proxy named above shall be empowered at any time to exercise
all voting and other rights (including, without limitation, the power to execute
and deliver written consents with respect to the Shares) of the undersigned in
his own discretion at every annual or special meeting of the shareholders of the
Company and at every continuation or adjournment thereof, and on every action or
approval by written consent of the shareholders of the Company in lieu of any
such meeting.

 

This proxy shall be binding upon the heirs, estates, executors, personal
representatives, successors and assigns of the undersigned. If any provision of
this proxy or any part of any such provision is held under any circumstance to
be invalid or unenforceable in any jurisdiction, then (a) such provision or part
thereof shall, with respect to such circumstances and jurisdiction, be deemed
amended to conform to applicable laws so as to be valid and enforceable to the
fullest possible extent, (b) the invalidity or unenforceability of such
provision or part thereof under such circumstances and in such jurisdiction
shall not affect the validity or enforceability of such provision or part
thereof under any other circumstances or in any other jurisdiction and (c) the
invalidity or unenforceability of such provision or part thereof shall not
affect the validity or enforceability of the remainder of such provision or the
validity or enforceability of any other provision of this proxy. Upon any such
determination, the undersigned agrees with the attorney and proxy named above to
negotiate in good faith to modify this proxy so as to effect the original intent
of the parties.

 

Each provision of this proxy is separable from every other provision of this
proxy, and each part of each provision of this proxy is separable from every
other part of such provision.

 

IN WITNESS WHEREOF, the undersigned has executed this irrevocable proxy as of
the 13th day of January, 2015.

 

        /s/ Steve Brandt       Steve Brandt        

 

 